310 S.W.3d 317 (2010)
STATE of Missouri, Respondent,
v.
James H. LOYD, Appellant.
No. WD 70546.
Missouri Court of Appeals, Western District.
May 25, 2010.
Matthew Ward, Esq., Columbia, MO, for appellant.
Shaun J. Mackelprang, Esq., and Robert J. Bartholomew, Esq., Jefferson City, MO, for respondent.
Before: LISA WHITE HARDWICK, P.J., and JAMES M. SMART, JR. and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
James Loyd appeals from his conviction after a jury trial of one count of child molestation in the first degree. In his sole point on appeal, he argues that the trial court plainly erred in failing to prevent the State from making reference to, and presenting evidence of, a specific statement he had made to police, when the court had issued a pretrial ruling in limine excluding the statement. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).